                      UNITED STATES DISTRICT COURT
                           DISTRICT OF NEVADA


JOHN WALKER-ABRAMS,                  )                   3:19-cv-00021-MMD-WGC
                                     )
                        Plaintiff,   )                   MINUTES OF THE COURT
        vs.                          )
                                     )                   July 14, 2021
BACA, et al.,                        )
                                     )
                        Defendants.  )
____________________________________ )

PRESENT: THE HONORABLE WILLIAM G. COBB, U.S. MAGISTRATE JUDGE

DEPUTY CLERK:        KAREN WALKER             REPORTER:          NONE APPEARING

COUNSEL FOR PLAINTIFF(S): NONE APPEARING

COUNSEL FOR DEFENDANT(S): NONE APPEARING

MINUTE ORDER IN CHAMBERS:

      Before the court is Plaintiff’s Motion for Extension of Time to Conduct and Complete
Discovery (ECF No. 43).

      Good cause appearing, Plaintiff’s Motion for Extension of Time to Conduct and Complete
Discovery (ECF No. 43) is GRANTED. The court establishes new deadlines relative to the
Scheduling Order as follows:

       Deadline to complete discovery:                  October 6, 2021
       Deadline to file dispositive motions:            November 5, 2021
       Deadline to file the Joint Pretrial Order:       December 6, 2021 (if a dispositive motion is
       filed, the Joint Pretrial shall be due thirty   (30) days after a decision on the dispositive
       motion.

       IT IS SO ORDERED.

                                             DEBRA K. KEMPI, CLERK

                                             By:            /s/______________________
                                                               Deputy Clerk
